UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6459


DAVID M. KISSI,

                  Plaintiff - Appellant,

             v.

WARDEN,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-00465-AW)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David    M.    Kissi   appeals   the   district     court’s      order

dismissing his complaint for failure to comply with Fed. R. Civ.

P. 8.     We have reviewed the record and find no reversible error.

Accordingly,     we    deny    Kissi’s    motion     to   stay   and   motion     to

appoint     counsel     and    affirm    for   the   reasons     stated   by     the

district court.         Kissi v. Warden, No. 8:09-cv-00465-AW (D. Md.

March 5, 2009).             We dispense with oral argument because the

facts   and    legal    contentions      are   adequately    presented      in   the

materials     before    the    court    and    argument   would    not    aid    the

decisional process.

                                                                          AFFIRMED




                                          2